Currie, J.
Upon oral argument plaintiff’s counsel raised a point not mentioned in the briefs. This is that the order for new trial was entered more than sixty days after return of the verdict without any order having been entered extending the time within which the circuit court might decide the motions after verdict. Defendants’ counsel conceded that no order had been entered extending the time for deciding these motions, and the record discloses none.
*539Sec. 270.49 (1), Stats. 1959, provides in part as follows:
“The trial judge may entertain a motion to be made on his minutes, to set aside a verdict and grant a new trial . . . for excessive or inadequate damages . . . but such motion must be made and heard within sixty days after the verdict is rendered, unless the court by order made before its expiration extends such time for cause. . . . Such motion,' if not decided within the time allowed therefor, shall be deemed overruled.”
The verdict was returned by the jury on March 22, 1962, so that the sixty-day period within which .the circuit court might have entered an order for a new trial, absent any order extending time, expired on May 21, 1962. The circuit court’s memorandum opinion was not rendered until June 8, 1962, and the order for new trial was not entered until July 17, 1962/ Thus the circuit court’s order for a new trial is void for lack of jurisdiction because not entered within the statutory period. Alberts v. Rzepiejewski (1962), 18 Wis. (2d) 252, 256, 257, 118 N. W. (2d) 172, 119 N. W. (2d) 441; Volland v. McGee (1941), 236 Wis. 358, 363, 294 N. W. 497; Urban v. Anderson (1940), 234 Wis. 280, 283, 284, 291 N. W. 520; and Bankers Finance Corp. v. Christensen (1923), 181 Wis. 398, 195 N. W. 319.
By the Court. — The order appealed from is reversed, and the cause remanded with directions to enter judgment upon the verdict as rendered. No costs are to be taxed on this appeal by any party thereto.
Wilkie, J., took no part.